Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the “shaped extension extending laterally from one side of the functional section” of Claims 1 and 15 must be shown or the feature(s) canceled from the claim(s).  The extensions extending from the handle are shown in claim 1.  However, it is not clear if or where it is shown that the extensions extend from a side of the functional section, while not extending from a side of the handle.      
Also, the “at least one shaped extension is triangular in shape” of Claim 7 must be shown or the feature(s) canceled from the claim(s).  In fig 1 the extensions 60 do not appear to be triangular, except in as much as they have two sides which are separate by an apex 60.  A triangle is usually defined as “a plane figure with three straight sides and three angles” see Oxford languages dictionary.  
Also, the “first recessed channel formed within the second recessed channel” of claims 14 and 22 must be shown or the feature(s) canceled from the claim(s).  In fig 6 and par 0033 the first recessed channel is said to be channel 70 and the second recessed channel is said to be channel 80.  It is not clear how or whether the part 70 is within the part 80, nor where this is clearly shown.    
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities:  The limitation in line 4 reading “handle having a height that generally increases” should read: “handle having a varying height that generally increases”.    
Claim 1 is objected to because of the following informalities:  The limitation in line 8 reading “the first surface of the utensil” should read: “the first surface of the ”.
Claim 1 is objected to because of the following informalities:  The limitation in line 8 reading “the recessed channel” should read: “the at least one recessed channel”.    
Claim 1 is objected to because of the following informalities:  The limitation in line 9 reading “channel has a depth that varies” should read: “channel has a varying depth that varies”.    
Claim 1 is objected to because of the following informalities:  The limitation in line 10 reading “the raised spine has a width that varies” should read: “the raised spine has a varying width that varies”.    
Claim 18 is objected to because of the following informalities:  The limitation in line 7 reading “handle having a height that generally increases” should read: “handle having a varying height that generally increases”.    
Claim 18 is objected to because of the following informalities:  The limitation in line 15 reading “has a width that generally decreases” should read: “has a varying width that generally decreases”.    
(With regard to the varying height, depth, and width limitations, “a depth/width/or height that varies” is implicitly introduces multiple heights/depths/widths, so each of these should not be introduced as simply “a height” “a depth” or a “width” because these each imply that the height, depth, or width are singular. This would potentially raise a 112b issue since the singular “a height” “a depth” or “a width” must refer to more than one height/depth/width (if these vary), but it is unclear whether the singular height, depth, or width refers to any two heights/depths/widths, or to every single height/depth/width.)
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-17 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation of Claims 14 and 22 reading: the “first recessed channel formed within the second recessed channel” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.  In fig 6 and par 0033 the first recessed channel is said to be channel 70 and the second recessed channel is said to be channel 80.  It is not clear how or whether the part 70 is within the part 80, nor where this is clearly shown.  Thus, this claimed subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.   
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-4, 6-13, 21, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the direction of the functional section" in lines 5 and 6.  There is insufficient antecedent basis for this limitation in the claim.  Because a direction of the functional section has not been previously delimited in the claim it is unclear if this refers to some other previously claimed structure, or whether this is a newly introduced structure.  If this is newly introduced structure than the limitation should be preceded by the pronoun “a” instead of “the”.
Claim 4 recites the limitation "the raised spine has a height that generally increases" in line 1 and 2, which is indefinite. In Claim 1, a raised spine that has a height that generally increases is already introduced in line 4-5 thereof.  Therefore, it is not clear if the raised spine that has a height that generally increases of claim 4 is the same as that already claimed in claim 1.
Claim 4 recites the limitation "a first end of the handle" in line 2, which is indefinite. In Claim 1, a first end of the handle is already introduced in line 5 thereof.  Therefore, it is not clear if the a first end of the handle of claim 4 is the same as that already claimed in claim 1.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)          the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)          the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)          the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
the “functional section” in claims 1, 3-4, 6, 10, 13-15, 17-18, and 21.
With regard to the term “functional section”:
first, the term “section” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “functional”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “functional” preceding the generic placeholder describes the function, not the structure, of the functional section.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 6-10, 13-15,  17-18, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over USD 388664, Gagnon in view of 20120297628, Rayko.
Regarding Claim 1, Gagnon, discloses a cutlery utensil (title, fig’s. 1-4) comprising: 
a functional section (see annotated fig 4 below);
a handle comprising: 
a raised spine (see annotated fig 4 below) disposed on a first surface of the handle (see annotated fig 4 below) and having a height that generally increases from a first end of the handle in the direction of the functional section (see annotated fig 4 below), and 
at least one recessed channel (see annotated fig 1 below) formed in a second surface of the utensil (see annotated fig 1 below), the second surface of the utensil being opposite the first surface of the utensil (compare fig 1 to fig 4), wherein the recessed channel has a depth that varies from proximate the first end of the handle in the direction of the functional section (since the channel forms the raised spine, and thus the depth varies as does the height of said spine), and wherein the raised spine has a width that generally decreases in the direction of the functional section (at least in the portion shown in annotated fig 3 below); and 

    PNG
    media_image1.png
    906
    704
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    950
    666
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    856
    681
    media_image3.png
    Greyscale


Regarding Claim 3, in Gagnon a first end of the functional section is adjacent the handle (see fig 3).
Regarding Claim 4, in Gagnon the raised spine has a height that generally increases from proximate a first end of the handle that is furthest from the functional section toward a second end of the handle that is closest to the functional section and wherein the height of the raised spine is greatest at a crown formed proximate a first end of the functional section (see annotated fig 4 below).

    PNG
    media_image4.png
    792
    512
    media_image4.png
    Greyscale

Regarding Claim 6, in Gagnon the raised spine has a height that generally increases from a first end of the handle that is furthest from the functional section toward the functional section, and the raised spine has a crown at the highest point of the raised spine where the height of the raised spine then decreases from the crown in the direction of the functional section.

    PNG
    media_image5.png
    791
    668
    media_image5.png
    Greyscale

 
Regarding Claim 10, in Gagnon, the functional section has an end, furthest from the handle, that has a serrated edge, forked tines (fig 2).  
Regarding Claim 13, in Gagnon, the width of the raised spine generally decreases from proximate a first end of the handle that is furthest from the functional section in the direction of the functional section (see annotated fig below).
Regarding Claim 14, Gagnon discloses a cutlery utensil (title, fig’s. 1-4) comprising: 
a functional section (see annotated fig 4 below); and 
a handle (see annotated fig 4 below) comprising: 
a raised spine (see annotated fig 4 below) disposed on a first surface of the handle (see annotated fig 4 below) having a height that increases from a first end of the raised spine to a second end of the raised spine in the direction of the functional section (see annotated fig 4 below), a first recessed channel (see annotated fig 1 below) formed in a second surface of the handle (compare fig 1 to fig 4)), the first surface of the handle being opposite the second surface of the handle (see annotated fig 1 below), and a second recessed surface formed within the first recessed channel (see annotated fig 1 below), wherein the recessed channels (see annotated fig 1 below) wherein the raised spine has a width that generally decreases in the direction of the functional section (see annotated fig 2 below).


    PNG
    media_image1.png
    906
    704
    media_image1.png
    Greyscale


    PNG
    media_image6.png
    786
    791
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    856
    681
    media_image7.png
    Greyscale


Regarding Claim 17, in Gagnon the width of the raised spine generally decreases from proximate a first end of the handle that is furthest from the functional section in the direction of the functional section (See annotated fig 4 below).


    PNG
    media_image4.png
    792
    512
    media_image4.png
    Greyscale




    PNG
    media_image4.png
    792
    512
    media_image4.png
    Greyscale
  
Regarding Claim 18, Gagnon discloses a cutlery utensil (title, fig’s. 1-4) comprising: 
a functional section (see annotated fig 4 below); 
a handle proximate the functional section (see annotated fig 4 below); and 
the handle comprising: 
a raised spine disposed on a first surface of the handle having a height that generally increases from proximate a first end of the handle toward a second end of the handle in the direction of the functional section (see annotated fig 4 below), a crown formed at the highest point of the raised spine where the raised spine then generally decreases in height from the crown in the direction of the functional section (see annotated fig 4 below), wherein the crown is located proximate the functional section and adjacent or forward of any portion of the at least one detent shaped extension (see annotated fig 4 below), and a first recessed channel (see annotated fig 1 below) formed in a second surface of the handle (compare figs 1 and 4), the first surface being opposite the second surface (compare figs 1 and 4) wherein the raised spine has a width that generally decreases in the direction of the functional section (see annotated fig 3 below).

    PNG
    media_image8.png
    791
    668
    media_image8.png
    Greyscale


    PNG
    media_image2.png
    950
    666
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    856
    681
    media_image3.png
    Greyscale

Regarding Claim 21, in Gagnon the height of the raised spine decreases from the crown toward the functional section (see annotated fig 4 above).
Regarding Claim 22, Gagnon discloses all the limitations of Claim 18 as discussed above.  
Gagnon also discloses the cutlery utensil thereof further comprises a second recessed surface formed within the first recessed channel (see annotated fig 1 below).

    PNG
    media_image6.png
    786
    791
    media_image6.png
    Greyscale

Regarding Claim 23, the at least one shaped extension is located proximal to the highest point of the raised spine (compare annotated figures 2 and 4 above).
Gagnon lacks at least one shaped extension that extends laterally away from one side of the handle or from one side of the functional section (Claims 1, 15 and 18), the at least one shaped extension is triangular in shape (Claim 7); where the at least one shaped extension comprises a first shaped extension extends laterally away from a first lateral side of the handle, and a second shaped extension extends laterally away from an opposite, second lateral side of the handle (Claim 8) and wherein the shaped extensions are co-planar (Regarding Claim 9), and the recessed channels being configured to receive a raised spine of a second utensil (Claim 14).
Regarding the shaped extensions, Rayco discloses a utensil with an integrated stand and includes at least one shaped extension that extends laterally away from one side of the handle or from one side of the functional section (fig 2, lateral extensions 14) (Claims 1, 15 and 18), the at least one shaped extension is triangular in shape (fig 2) (Claim 7); where the at least one shaped extension comprises a first shaped extension extends laterally away from a first lateral side of the handle, and a second shaped extension extends laterally away from an opposite, second lateral side of the handle (fig 2) (Claim 8) and wherein the shaped extensions are co-planar (fig 2) (Regarding Claim 9), in order to prevent the endpoint from making contact with a surface 15 such as a tabletop, and thus ensure successive sanitary use (par 0002 and 0020).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gagnon by including lacks at least one shaped extension that extends laterally away from one side of the handle or from one side of the functional section (Claims 1, 15 and 18), the at least one shaped extension is triangular in shape (Claim 7); where the at least one shaped extension comprises a first shaped extension extends laterally away from a first lateral side of the handle, and a second shaped extension extends laterally away from an opposite, second lateral side of the handle (Claim 8) and wherein the shaped extensions are co-planar (Regarding Claim 9) in order to prevent the endpoint from making contact with a surface 15 such as a tabletop, and thus ensure successive sanitary use, as taught by Rayco.
Regarding the shapes of the channel capable of receiving a raised spine of a cutlery utensil (Claim 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gagnon by having the recessed channels being configured to receive a raised spine of a second utensil (Claim 14) in order to store the utensils compactly when storage is desired.
Regarding the recessed channels being configured to receive a raised spine of a second utensil disposed below the recessed channels (claim 18), in Gagnon the shapes of the channel, since they are shaped in accordance with the shape of the raised spines are capable of receiving a raised spine of a cutlery utensil that has the same shape as the utensil shown in Gagnon.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gagnon by having the recessed channels being configured to receive a raised spine of a second utensil disposed below the recessed channels in order to store the utensils compactly when storage is desired.


Claims 11-12, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable Gagnon in view Rayco and USPN 8650591, Kern. 
Regarding Claims 11-12, 16 and 20, the Gagnon cutlery modified by Rayco discloses all the limitations of Claims 1, 14 and 18 as discussed above. 
Modified Gagnon lacks the cutlery utensil further comprising a distance between the first end of the raised spine and the second end of the raised spine is at least 2 cm (per Claims 11, 16 and 20), and the raised spine having a maximum height of at least 0.3 cm (par Claim 12).
Kern discloses that utensils are part of a set of stackable utensils, which utensils have recesses therein and corresponding raised spines thereon to allow for stacking, and are known to have a height of the spines portion be between 0.060 (.15 cm) inches to 0.075 inches (.19 cm) (per Kern col. 4, lines 15-25), which range is below a maximum height of 0.3 cm, and that the handles are known to have a length of at least 2cm and at least 4cm (since the handles are shown to be at least two times longer than the widths of the measuring spoon functional parts thereof, which spoons are said to be 0.96 inches, or 2.5 cm in width).   
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gagnon by having the raised spine have a length of at least 2cm (per Claims 11, 16 and 20), and the raised spine have a maximum height of at least 0.3 cm (par Claim 12) in order to have stackable cutlery with dimensions shown to be ergonomic in view of the disclosures of Kern.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPNs/USPGPUBs 10959555, 20190159616, 8091242, and 20170340152, 20150068047, 8091242 7024777 each disclose utensils with spines and channels, and thus each contain elements of the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724

/EVAN H MACFARLANE/Examiner, Art Unit 3724